OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                          AUOTIN




fbn. A. X. Turney
County Attorney
Brewster 00uaty
tiplae, Texas
Pear Sir:
                    iglnion Ho. O-192
                    ize:




read6 in part a
                                                   -i-


                                   ko in the jxmfor-
                                    apply to the
                                   or hi8 00anty r0r




                      001ff)E)S,
                               cOZL&381oRSand cO?B-
                     oolleated by sald otficaaUur-
                    year and probable dieburssserlte
                  nclude a&l salaries and expenses
    of said office; and said court ahall 3nekeits
    order authorizing the appointment of auoh de-
    pir.ies,mmiatante and olerks and fir:the oom-
    pensation to be paid then wlthln the limitatlone
    herein prescribed and determine the number to
    be appointed 88 in the diauretlon of 6aid aourt
Hon.   1;.   ii.   Turney, Page 2


       nay be proper; provided that in no case ahall
       the Cosmissioners*Court or any sienberthereof
       attempt to intluence the appointmentof any
       person as deputy, assistant or olerk in any of-
       floe. Upon the entry of such order the offl-
       oers applying for such assistants,deputies or
       clerks shall be authorized to appoint them;
       provided that said compensation shall not ex-
       oeed the maximum amount hereinafter set out.
       The compensationwhich say be allowed to the
       deputies, assistant6 or clerk6 above rimed for
       their eervices shall be a reasonable one, not
       to exoeed the following amounts:
                  In counties having a populationor
       twentF;ive thousand (25 000) or less inhabi-
       tants, first assistant o$ chief deputy not to
       exceed Eighteen Hundred ($LeQOQOO)Dollars per
       annun; other asslstantrr, deputies or clerks
       not to exoeed Fifteen Hundred ($1500.00)Dollar6
       per annum each.
            "1-a. In oountiee having a populationof
       twenty-fivethousand (25,000)   lnhabitsnts  or
       less, according to the last preceding Feda)_ral.
       Censue, and whose tax values exceed One Hundred
       Million Dollars ($lOO,,OOO,OOO),  aoaording to
       the last approved tax rolls, the first assis-
       tant to the Tax Assessor and Golleotor end the
       first assistantto the County Clerk may each
       receive an annual salary of not to exceed Three
       Thousand Dollar6 ($3,000)  per annum, and the
       oashier to the Tax Assessor and Collector and
       the County Clerk may each reoeive an annual
       salary of not to exoeed Two Thousand, Four:
       Hundred Dollars ($2,400) per annum. The Tax
       Assessor and Colleotor shall designate in addi-
       tion to the r~irstaesistant and cashier, two
       heads of departments,one tc be in charge of
       assessing and one to be in charge of collecting
       in suah counties,who may reoeive an annual
       salary of not to exceed Two Thousand, Four
       Hundred Dollars ($2,400) per annun, and any
       additional assistants, deputies or clerks to
       the Tax Assessor and Collector or the County
       Clerk may receive an annual salary of not to er-
Hon.   ii.   2. Turney,   Page 3


       cec:dOne Thousand, Eight Hundred Dollar6
       ($1,800) per annum. Added Acts 1939, 46th
       Leg., H.B. ,$tj57,
                        11.
              "la. I6 counties having a population
       OS not less than nineteen thousand, eight
       hundred and fifty (1@,850) and not more than
       nineteen thousand, eight hundred and ninety-
       five (19,895) inhabitants,according to the
       last precedingFederal Censua, the Co=e~is6ion-
       are Court say approve the appointment of beads
       of departments,when necessary, and when addl-
       tional allowance for salary is deemed necess-
       ary or justified by the OommissionersCourt
       of such oounties for heads of departmentsor
       chief deputies, a sum not to exceed Two Iiundred
       Dollars ($200) psr annum may be allowed, in
       adcltlon to the regular salary for such heads
       of departmentsor ohief deputies,when suoh
       offiaers shall have previously served the
       county   ior not less than two (2) continuous
       yeare.     As added Aots 1939, 46th Leg., H.B.
       81030, il.
              n. . .
                                                     ?-
              "4a. In oountiss having a population or
       sixty thousand and one (60,001) and not score
       than one hundred thousand (100,000)inhabitants,
       according to the preceding Federal Census and
       containinga city of not less than fifty-two
       thousand (52,000) inhabitantsacoordingto the
       preoeding Federal Census, heads of departments
       may be allowed by the CoazissionersCourt, when
       in their judgrnsntsuoh allowable 16 justiii~d,
       the sum of TWD Hundred Dollars ($200) per annuu
       in addition to the amount hereinberoreauthor-
       ized to either First Assistant or Chief Deputy,
       or other Assistants, Deputies or Clerks, when
       such heads of deparlznents   Sought to be appointed
       shall have previously served the oounty or poli-
       tical subdivisionthereof for not less than tw,
       (2) continuous years; provided no heads of de-
       partzents shsll be created except where the per-
       sons ought to be appointed shall be in actual
Hon. A. 3. Turney, ijage4


     charge of some department,with Deputies or
     Assistants,under his supervision,or a depart-
     mnt apgmoved by the Court, and only in offices
     capable.of a bona fide subdivision into depart-
     mnt5. As added Acts 1937, 45th Leg., p. 581,
     oh. 290, il.
          -5. In counties having a populationof one
     hundred thousandand one (100,001)&nd not more
     than one hundred and fifty thousand (150,000)
     inhabitants,first assistant or chief deputy not
     to exceed Twenty-six hundred ($2600.00)Dollars
     per annum; heads of departments may be allowed
     by the GOx&36iOners' Court, when in their ju@ment
     such allowance is justtiled, the sum of Two Hun-
     dred (#2OO.U0)Dollar6 per annum in addition to
     the amunt herein allowedV when such heads of
     departmentssought to be appointed shall have
     previously served the aounty or politloal subdl-
     vision thereof for not less thsn.~ two aontinaous
     years; other assistante,deputies or clerks not
     to exceed Twenty-threeHundred ($2300.00)Dollars
     per annum eaoh. . . ."
          The assessed tax valuation of property for Drew-
ster County for the year 1939 wae $7,708,646.00, 'fhs
populationof 6aid county, acaording to the la6t Federal
Census, is 6,624 inhabitants.
          Under the provision6 of the above mentioned sta-
tute certain oounties aoming within a designated population
braoket,the Comnlssioners*Court may approve the appoint-
ment of heads of departments,when neae66ary,and when
additional allowanae for salaries deemed neoessary are
justifiedby the Goymi6sioners~Courts of 6zch countlea.
For heads of departmentsor chi6f deputies 8 sum not to ex-
ceed @.%O.OO per annum may be allowed, in addition to the
regular salary for suah head6 of departmentsor ohief
deputies when such officers shall have previously served
the county for not less than two continuous years. Also
oountieswhose tax values exoeed certain amounts es de-
siC;natedin the above mentioned statute,  acoordingto the
last approvedtax rolls, certain assistantsas named there-
in are allowed the salar&es as are provided in the statute.
          Brewster County does not come within any of   the
l&n. A. dd.Turney, Page 3


above mentioned population brackets whioh would allow
the Commlesioners~Court to apgrove the appointmnt of
heads of depart?aehtsand allow additional salary for
heads of departments or chief deputies In a sum not to
exceed #ZOO.00 per anhum, in additfon to the regular
salaries for such heads or departments or ohier deputies,
when such officers have prevlouslyy~ervedthe oounty for
not less than two continuous years. Aleo, the assessed
tax valuation of Brewster County is not such as would
authorize additionalallowance for salclries of deputies.
          The provision of the statute that applies to
Ghe compensationto be allowed deputies, assistants or
olerks for their services in Brewster County is Section
1 of krtiole 3902, supra, which provides:
          "In counties having a populationof
    twenty-fivethousand (25,000)or less inhabi-
    taZHi8, first assistant or Ohiei deputy not to
    exoeed Eighteen Hundred ($1800.00)Dollars per
    aarnna;other assistants, deputlea or olerks
    not to exceed Fifteen Hundred ($1800.00)Dol-
    lars per annum ee0h.v
         In view of the roregolng statute, your question
ie anewered in the negative.                -i-
         Trusting that the foregoing fully answers your
inquiry,we remain
                                    Yours very truly
                               ATlWRNEYGENERALOFTEXf6

                               BY         (Signed)
                                          Ardell Wwilliams
                                               Assistant

APPaovEn: February 9, 1940
h. F. idoore (Signed)
KlXST k&iSTANT ATTORNEY GENEzJi;KnL
                               GF TEXAS
aT'?BOVEDOPINION CO&ITTEE BY B.‘UY.B.
                                   CWIRW,N